Decided 13 August, 1900.
On Motion eor Rehearing.
Per Ouriam.
The two questions of fact argued in the petition for rehearing were fully considered by the court before the case was decided. We then concluded that the evidence did not show a subsequent parol modification of the written contract set out in the complaint, nor a subsequent parol waiver of the time stipulated for the $1,000 payment. A re-examination of the record has confirmed us in this view. The petition for rehearing is therefore denied. Rehearing Denied.